Citation Nr: 0531988	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
esotropia, hypertropia, and strabismus (claimed as bilateral 
visual impairment, bilateral vertigo, chronic diplopia, 
bilateral loss of binocular vision, and bilateral loss of 
ocular muscle functioning).  It also denied entitlement to 
non-service connected pension; extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).

A subsequent decision by the RO in June 2000 resulted in 
granted the veteran's claim of entitlement to pension.  The 
Board will therefore address the issue of the veteran's 
bilateral eye disorder.

The Board remanded this claim for further development by the 
RO in March 2001 and March 2004.  The March 2001 remand 
phrased the issues as 1) entitlement to service connection 
for esotropia, with strabismus and 2) entitlement to service 
connection for hypertropia (farsightedness).  The March 2004 
remand rephrased the issue as entitlement to service 
connection for a bilateral eye disorder.  After the requested 
development was completed the RO again denied service 
connection for a bilateral eye disorder.  


REMAND

As an initial matter, the Board notes that the March 2004 
remand, in pertinent part, instructed the RO to schedule an 
eye examination to determine the nature and extent of the 
veteran's eye disorders.  The remand also stated that the eye 
examiner should provide an opinion as to the following 
issues: 1) whether the veteran had any congenital eye 
disorders and 2) whether it was at least as likely as not 
(i.e., a probability of 50 percent or greater) that the 
veteran had an eye disorder other than a congenital eye 
disorder that was caused or aggravated by his service.  The 
remand specified that the examiner should provide a rationale 
for all opinions and that the claims folder must be provided 
to the examiner for review.

It does not appear that the Board's instructions have been 
fully complied with.  The April 2004 VA eye examination did 
not give a definite opinion as to whether the veteran's eye 
disorder was congenital or whether it was at least as likely 
as not that the veteran had an eye disorder that was caused 
or aggravated by his service.  In this regard, the VA eye 
examination from April 2004 gave an impression, in pertinent 
part, of, "Strabismus since childhood (likely congenital 
esotropia) [emphasis added]."  The examiner then commented 
that, "Strabismus can progress throughout life, especially 
after surgery.  His current [symptoms] are not unusual and 
are not likely due to his military service [emphasis 
added]."  In this regard, the Board believes it is necessary 
for the examiner to state definitively whether the veteran 
suffers from a congenital eye disorder and whether it is at 
least as likely as not (i.e., a probability of 50 percent or 
greater) that the veteran had an eye disorder other than a 
congenital eye disorder that was caused or aggravated by his 
service.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that a veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered in 
to military service except for conditions noted on his 
entrance examination.  The burden is on VA to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's bilateral eye disorder both preexisted 
entry into service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  See VAOPGCPREC 3-2003; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Lack of 
aggravation is shown by establishing that there was no 
increase in severity during service or that any increase was 
due to the natural progress of the preexisting condition.  
Wagner, supra.  

An examination report dated in 1969, the same year as the 
veteran's entry into service, showed that his eyes were 
normal.  As such, the examiner should also make specific 
findings, based upon examination of the veteran and all the 
evidence available in the claims folder, as to 1) whether the 
veteran's bilateral eye disorder preexisted entry into 
service and 2) whether the veteran's bilateral eye disorder 
was aggravated by such service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Schedule the veteran for a VA eye 
examination in order to ascertain the 
nature and severity of the veteran's 
bilateral eye disorder.  The eye 
examiner is requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report.  The examiner is requested to 
make specific findings regarding the 
following questions: 1) whether the 
veteran's bilateral eye disorder is 
congenital; 2) whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the veteran had 
an eye disorder other than a congenital 
eye disorder that was caused or 
aggravated by his service; 3) whether, 
based upon examination and all the 
evidence in the claims folder, the 
veteran's bilateral eye disorder 
preexisted entry into service, and; 4) 
whether the veteran's bilateral eye 
disorder was aggravated by his  service.  
The veteran's claims folder must be made 
available to the VA medical examiner, 
and the examiner should provide a 
rationale for all opinions rendered.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran on the 
issue, provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran until he receives further notice from 
the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

